DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-5, Kajiwara et al. (U. S. Patent No. 6,800,857 B2) disclosed a radiation detector that comprises:
a wiring board (12); 
a first image sensor (1A) and a second image sensor (1A) adjacent to each other on the wiring board; 
a first fiber optic plate (2A) comprising a plurality of optical fibers and a second fiber optic plate (2A) comprising a plurality of optical fibers adjacent to each other on the first image sensor and the second image sensor; and 
a scintillator layer (3) provided on the first fiber optic plate and the second fiber optic plate,
wherein the first fiber optic plate has a first light entering surface (a surface facing the scintillator layer 3), a first light exiting surface (a surface facing the first image sensor 1A), and a first side surface connecting the first light entering surface and the first light exiting surface,
wherein the second fiber optic plate has a second light entering surface (a surface facing the scintillator layer 3), a second light exiting surface (a surface facing the second image sensor 1A), and a second side surface connecting the second light entering surface and the second light exiting surface.
However, the prior art failed to discolor or fairly suggested a radiation detector as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 14 July 2022 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 14 July 2022 with respect to claims 1-12 have been fully considered.  The objections of claims 1-12 have been withdrawn.
Applicant’s amendments filed 14 July 2022 with respect to claims 3 and 11 have been fully considered.  The objection of claims 3 and 11 has been withdrawn.
Applicant’s amendments filed 14 July 2022 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 14 July 2022 with respect to claims 7 and 8 have been fully considered.  The objections of claims 7 and 8 have been withdrawn.
Applicant’s amendments filed 14 July 2022 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nishihara et al. (U. S. Patent No. 11,313,980 B2) disclosed a radiation detection apparatus a fiber optic plate (420) comprising a plurality of optical fibers and a scintillation layer (410) provided on the fiber optical plate (column 24, lines 34 - column 25, line 14).
Miyaguchi et al. (U. S. Patent No. 11,129,580 B2) disclosed a intraoral sensor and a method for producing an intraoral sensor.
Singh et al. (U. S. Patent No. 11,103,207 B1) disclosed a double-pulsed X-ray source and applications.
Colbeth et al. (U. S. Patent No. 10,971,541 B2) disclosed detector architecture comprising a fiber optic plate (130) and a scintillation layer (140) provided on the fiber optic plate (column 4, lines 27-36).
Liu et al. (U. S. Patent No. 10,823,858 B2) disclosed a hybrid X-ray detector structure.
Mollov et al. (U. S. Patent No. 10,682,116 B2) disclosed an X-ray imager comprising a fiber optic plate (308) and a scintillation layer (301) provided on the fiber optic plate (column 7, line 46 - column 8, line 4).
Gillissen et al. (U. S. Patent No. 10,670,741 B2) disclosed a fiber optic plate (1) and a scintillator layer (2) provided on the fiber optic plate.
Van Arendonk (U. S. Patent No. 10,456,098 B2) disclosed a mammography detector with a small chest distance.
Matsuoka (U. S. Patent No. 10,408,950 B2) disclosed an image-acquisition apparatus and an image-acquisition method.
Kravis et al. (U. S. Patent No. 10,299,742 B2) disclosed a multiple-dimensional imaging sensor with a fault-condition detection.
Kravis et al. (U. S. Patent No. 10,299,741 B2) disclosed an imaging system comprising a multiple-dimensional imaging sensor and a state-based operation of an imaging system.
Kravis et al. (U. S. Patent No. 10,213,180 B2) disclosed a multiple-dimensional imaging sensor with an operation based on a detection of a magnetic field.
Zyazin (U. S. Patent No. 10,185,041 B2) disclosed a radiation detector and a method thereof.
Bueno et al. (U. S. Patent No. 10,168,288 B2) disclosed a system for radiography imaging and a method of operating a system.
Miller (U. S. Patent No. 10,130,317 B2) disclosed an dental radiological intraoral imaging sensor.
Inglese et al. (U. S. Patent No. 10,039,441 B2) disclosed a digital detector.
Preston (U. S. Patent No. 9,835,735 B2) disclosed SIPM-based radiation detection systems and methods.
Granfors et al. (U. S. Patent No. 9,772,409 B2) disclosed an X-ray detector assembly.
Inglese et al. (U. S. Patent No. 9,743,893 B2) disclosed dental imaging with a photon-counting detector.
Peters et al. (U. S. Patent No. 9,702,986 B2) disclosed a radiation detector comprising a moisture-protection structure and a fabrication method thereof.
Karim et al. (U. S. Patent No. 9,698,193 B1) disclosed a digital imaging system comprising a fiber optic plate (510) and a scintillation layer (504) provided on the fiber optic plate.
Gubbens et al. (U. S. Patent No. 9,696,435 B2) disclosed a hybrid energy-conversion and processing detector.
Van Arendonk et al. (U. S. Patent No. 9,658,342 B2) disclosed an X- or gamma-ray indirect image detector comprising a fiber optic plate (FOP) and a method of assembly.
Weisfield et al. (U. S. Patent No. 9,588,235 B2) disclosed an X-ray imager comprising a CMOS sensor and a TFT flat panel.
Hansen et al. (U. S. Patent No. 8,399,841 B2) disclosed a digital radiographic detector comprising a bonded phosphor layer.
Moonen (U. S. Patent No. 7,091,492 B2) disclosed an imaging device comprising a first fiber optic plate (30) and a second fiber optic plate (40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884